Case 2:19-cv-00429-SVW-MRW Document 73-1 Filed 05/21/19 Page 1 of 2 Page ID #:774



1    David A. Cohen, Esq. (Admitted pro hac vice)
     Robert J. Basil, Esq. (Admitted pro hac vice)
2
     The Basil Law Group, P.C
3    1270 Broadway, Suite 305
     New York, NY 10001
4    Telephone: 917-512-3066
     davidacohen@rjbasil.com
5
     robertjbasil@rjbasil.com
6
     Alexander Chen, Esq. (SBN 245798)
7    Elliot Landreth, Esq. (SBN 314884)
     InHouse Co. Law Firm
8
     7700 Irvine Center Drive, Suite 800
9    Irvine, CA 92618
     Telephone: 949-250-1555
10   alex@inhouseco.com
     elliot@inhouseco.com
11
     Attorneys for Plaintiffs Noah Bank
12   And Edward Shin, a/k/a Eungsoo Shin

13                                UNITED STATES DISTRICT COURT
                                 CENTRAL DIVISION OF CALIFORNIA
14
     NOAH BANK and EDWARD SHIN, a/k/a                Case No.: 2:19-cv-00429-SVW-MRW
15
     EUNGSOO SHIN,
16                                                   Assigned to: Hon. Stephen V. Wilson
17                 Plaintiffs,                       United States District Judge

18   vs.
                                                     [PROPOSED] ORDER ON
19   SUNDAY JOURNAL USA CORPORATION,                 STIPULATION OF VOLUNTARY
     AND Y&L MEDIA, INC.                             DISMISSAL WITH PREJUDICE
20
                                                     (FRCP 41(a)(1)(A)(ii)
21
                   Defendants.                       Courtroom 10A
22

23

24

25

26

27

28
Case 2:19-cv-00429-SVW-MRW Document 73-1 Filed 05/21/19 Page 2 of 2 Page ID #:775



1
            On May 20, 2019, plaintiffs Noah Bank and Edward Shin, a/k/a Eungsoo Shin, along
2
     with defendants Sunday Journal USA Corporation and Y&L Media, Inc. entered into a
3
     stipulation pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
4
            By the stipulation, the Parties agreed that the above-captioned case is voluntarily
5
     dismissed with prejudice in its entirety.
6
            Therefore, good cause having been shown and the parties having stipulated to same, the
7
     Court hereby makes the following order:
8
     IT IS ORDERED THAT:
9

10
            1. This entire action is dismissed with prejudice, and each party shall bear their own

11              costs and attorneys’ fees.

12

13   Dated: May __, 2019

14                                           STEPHEN V. WILSON
15                                           United States District Judge
                                             Central District of California
16

17

18

19

20

21

22

23

24

25

26

27

28
